Case 3:20-cr-20436-RHC-APP ECF No. 28-3, PageID.292 Filed 02/23/21 Page 1 of 7




                      Exhibit

                                   B
Case 3:20-cr-20436-RHC-APP ECF No. 28-3, PageID.293 Filed 02/23/21 Page 2 of 7




To The Honorable Judge Cleland,

As I sit here in my cell trying to write this letter, probably the most important
letter of my life, I have started this letter numerous times and discarded previous
attempts. I am very nervous and even worried about what voice I should use;
should I be contemplative, or should I be meek and place myself at the court's
mercy and be repentant? Should I use the thesaurus I have and attempt to be
eloquent, or should I let my letter reflect the person I am? I write this letter
setting aside any attempt to word craft and be as blunt and honest with the court
as possible. I say "as possible" because I have difficulty being honest with myself,
and I am working on this.

The first and most important statement I would like to make is that none of these
words are meant to excuse or justify my choices. I accept responsibility for what I
have done, and I completely understand that there are consequences for my
actions. I am prepared to accept the ruling of the court as your Honor sees fit. I
have pleaded guilty because I am guilty; I have committed crimes, for this, there
must be punishment, and I know and accept this. In reflecting on my choice to
engage in criminal activity, I have understood that I have put people in danger,
weakened society by dealing with marijuana and even realized that my
incarceration is an unfair burden to those that live lawfully. I understand that I am
not a contributing member of society, and I am quite the opposite. I do not know
how to express my regret for my choices. I am sorry for what I have done and
those I have hurt or endangered. I am sure you often hear these words, but they
are not easy to write for me. Initially, I was not remorseful in any way, only
frustrated at being caught. It has taken contemplation and reflection to become
aware of the world around me and not solely centered on myself. I have
consciously made choices that have eroded our communities' fabric and
compounded the problem of drugs in society. I have hurt and disappointed those
that love me unconditionally, and I have not repaid their trust in me
appropriately. I have brought embarrassment to my family and even my children,
and I am truly ashamed of this. I realize that my net worth to society is very little,
if not a negative, and I have much guilt due to my choices.

In preparing to write this letter, I prepared lists of my strengths and
weaknesses. In undertaking this exercise, I have realized that I am not beyond
repair or worthless. I have many flaws but some redeeming qualities as well. I
Case 3:20-cr-20436-RHC-APP ECF No. 28-3, PageID.294 Filed 02/23/21 Page 3 of 7




have a strong work ethic, I am very loyal, and aside from the terrible choices I
have made and now plead guilty to, I am an honest person in all of my dealings
with others. I want the court to know that I do not in any manner glorify the
criminal activities I have participated in but rather hide them in shame. I have
justified these actions in the past, but I have never exposed my children to them
or taken pride in them. I am embarrassed by them and was so even before being
apprehended. I have raised my children with respect for the law while hiding my
own choices. I have stressed the importance of education, and I have made a
great effort to provide a stable and loving environment free from abuse and
negativity. I have put an enormous effort into being a good father, and I am
proud of this.

As a man, I also have my weaknesses. I have realized that I have abysmal stress
management skills, am a risk-taker, and make poor decisions. I have learned that I
have largely ignored these issues in my life, and I have engaged in cyclical patterns
of failure and self-sabotage. My choices have been self-serving, and I have chosen
illegal shortcuts to ends that are not deserved without hard work, patience and
discipline. I also realize that I am often jealous or feel inferior to others based on
what they have acquired and that I attempt to cover up my shortcomings and
insecurities by trying to "keep up with the Jones's." I am on the verge of turning
fifty years old, and for the first time in my life, I have genuinely examined who I
am, where I am, and how I am nothing but a reflection of my choices. I am scared
for the future, and I am not comfortable with the person I have become.

I have never before today been honest about my upbringing. I have always tried
to protect my parents and their reputation. I know that I have done this for two
reasons: The first reason is that speaking the truth would result in a negative
reflection upon myself. I wanted to be from "good stock," and I think human
nature motivates us to love our parents, excuse their shortcomings and seek their
approval. Admitting that my parents did not provide the best upbringing was
something I could not admit to, and I was ashamed of this.

The fact is that as much as my parents met my physical needs, they did not
provide a foundation of values and structure. My father worked steady
afternoons for six or seven days a week in an auto assembly plant, and the rest of
my family and I rarely saw him. My mother was withdrawn, and we now know she
suffered from debilitating anxiety. There was minimal discipline in our home, and
Case 3:20-cr-20436-RHC-APP ECF No. 28-3, PageID.295 Filed 02/23/21 Page 4 of 7




when we were together as a family, it was usually with others as my father threw
parties regularly on his off days. I bartended my parents' parties when I was as
young as eight years old, and it was seen as "cute" if I had a drink or two and got
tipsy. When we broke the rules, there were no consequences. There was little
guidance given to me and no proper boundaries. I once drove myself to school in
the sixth grade and was suspended; this was despite my father admitting he had
instructed me to do so. I grew up around alcohol and drugs. I was treated as an
adult from a very young age. Substance, sex and other adult vices were readily
available to me and far earlier than I was ready to handle them or understand the
consequences of them. Only as an adult can I look back and see how
inappropriate and even illegal the incidents I dealt with as a child were.

I have a learning disability, and I was made fun of and shamed rather than
supported. My insecurities only intensified when placed in a special education
class. I began acting out as a child, receiving very little reprimand. I was the
"dumb kid" for many years, and I still have insecurities in this regard, but I have
come a long way. I want you to know that the man I am outside of my criminal
choices is very different from the person reflected in these mistakes. I understand
that you cannot separate the two, but looking only at my poor choices is not a
complete picture. I am not denying or justifying those choices, only begging the
court to look at the entirety of my person. I am a criminal, and for this, I have
many regrets, and I am genuinely sorry. I am, however, more than these choices.

I am a dedicated father and husband. I have steered my children away from the
life and choices I have made and anything connected with these. I have mentored,
raised, and loved my children. I have raised my visually impaired daughter,
stressed education and made sure she did not end up as collateral damage in a
special education program. She is a University graduate, the first in our family. I
have accepted my responsibilities as a father and met them head-on. I am a
supportive spouse and care for my wife, who has disabilities. I have many people
that depend on me, and I have strived to meet their needs. I am a good person
outside of the poor choices that I have made, and I often feel like there are two of
me and one is ashamed of the other. I have tried to stay on the straight and
narrow, and each time it has been the smallest of choices that has led to bigger
and riskier situations. I often feel like these choices are a spider web that
entangles me, and the harder I struggle, the more ensnared I become. I am
ashamed of what I have done and where I am.
Case 3:20-cr-20436-RHC-APP ECF No. 28-3, PageID.296 Filed 02/23/21 Page 5 of 7




I have made poor choices, but I am not the leader of a criminal organization nor a
mastermind of any kind. I would suggest to the court that the mastermind of such
criminal families or organizations do not drive the truck or touch the contraband. I
have done illegal things for money, and I am sorry and ashamed. I want to point
out to the court that I have not engaged in violence and do not condone it. I
moved money and drugs. I chose an easy way to make money instead of working
for it. I have taken shortcuts and agreed to do illegal things to support my family
financially. I offer this information not as an excuse but rather for the Court to
understand that I was desperate, stressed and made a horrible choice while under
duress.

Since I have been in custody, my first grandchild was born. My family is struggling,
and I feel helpless. I believe they need me and that my absence does not better
serve society; I also know that I have an inherent bias. I understand that there are
standards and laws to be considered before my character, family needs, or any
other factors to be considered in my sentencing. I accept that I will be punished,
and I know that I have a debt to pay to society for breaking the law. Please know
that I miss my family, and I am incredibly burdened by the position that my poor
choices have put them in. I want to be a positive in my granddaughter's life, be a
source of strength and stability for my adult children and support my wife
through her physical challenges. I long to cook dinner and sit around the table
with my family. For the first time in my life, I understand that my situation is of
my own doing. It is not right to look at my childhood or other socio-economic
factors; the responsibility of where I am is solely on my shoulders. I have failed my
family, I have failed society, and I am ready to receive the just punishment that
the Court decides.

I do, however, ask the Court to look at me as a person as a whole. I ask the court
to hear my plea and know that I will never make similar choices again. What I
have lost is far greater than that which I gained or could have gained. I implore
the Court to see that I will not be a threat to society and accept what the Court
sees appropriate or deserved. I am truly sorry that I chose illegal activities to
supplement my income. I am sorry that I did not respect the law, and I accept that
I have a debt to pay to society while also asking for mercy.

A lifelong friend of mine has reached out since I have been in custody and shared
a story with me. He said that he has taught each of his children a lesson about
integrity and trust the same way. After catching them in a lie or witnessing
Case 3:20-cr-20436-RHC-APP ECF No. 28-3, PageID.297 Filed 02/23/21 Page 6 of 7




improper behavior, he will let it slide for a day or two until he can sit with them.
Once they are together, he will build a house of cards. He explains that every card
is a positive, moral and everyday action. He goes on to explain that each card
placed or action taken can be carefully built upon another. He uses this analogy
to point out the need for a foundation and care and careful decision making as
the house of cards is fragile. Once the house of cards is at a formidable height, he
pulls a card or bumps the table. The result is that all of their work comes crashing
down. He then explains that a lie or deceit is the trauma that destroys the house
and that if lies are what shake the house, then the house of cards represents
trust. I thought this in itself was a powerful lesson, but he was not finished. He
went on to tell his son or daughter of the lie that he caught them telling. He tells
them bluntly, "You are a liar, and I can no longer trust you." He said that this
usually results in tears and cries that they do not want to be a liar. I was then
shocked by what he said to the child next, "It is okay if you are a liar, I will still love
you, but I cannot trust you. When you say your room is cleaned, I will check
because you are a liar. When you say that you did not eat the last cookie, I will not
believe you until I have proof otherwise because you are a liar. I will love you but
know that I cannot trust your words." At this point, the child is quite sad and feels
very guilty at the disappointment of their father. He said he carries on in this
manner until he is asked, "How do I get your trust back?" He explains that it is just
like the cards, and it will be slow and built one truthful and proper act at a time.
He says that one lie or one action can make it come crashing down again. He
explains that as soon as you start building the trust, it is not over; it still takes a
long time for him not to think of his child as a liar. He then hugs and consoles his
child and leaves them with a final message of "It does not matter whom you say
you are because words will never be stronger than your actions. Your choices
decide who you are. If you do not wish to be a liar, then do not lie. If you do not
wish to be a bully, then be kind."

This story made me realize that I have crashed my house of cards no matter how
much good I have done. I also realized I had never been taught lessons like this or
been held accountable in such ways. I also know that I have done so more than
once, and I will be fortunate if granted the opportunity to attempt to make a
successful life for myself again. I used to tell myself or anyone else that knew
about my illegal activities that I was not a criminal. I rationalized that I only did
this on the side because my family needed money or that it was temporary until I
was on my feet again. Through this story, reflection, a desire to be a better
Case 3:20-cr-20436-RHC-APP ECF No. 28-3, PageID.298 Filed 02/23/21 Page 7 of 7




person, and being honest with myself, I have realized that I am a criminal. I hate
saying this, but it is the truth. Much like the child that did not want to be a liar, I
do not want to be a criminal. I understand that my future choices are the only
thing that can redefine me. I hope that I get the chance to demonstrate to my
family, society and this Court that I am not a criminal and that I can again build
trust with all of these parties. I am genuinely sorry for the choices I have made,
not because I was caught; I am sad because I realize the person I have become.

I plan to leverage any skills training and or courses available to me while
incarcerated. I will do everything within my power to continue to grow as a
person, even within this environment. I will accept the ruling as a just
consequence of my actions. I promise (for what it is worth at this time) that my
actions will be consistent with these words when I can be a part of society and my
family again. It is truly my hope that this is sooner rather than later, and I ask the
court for careful and deep consideration in this regard. I thank the court for
listening to my words.

Sincerely and respectfully,



Glen Allen Mousseau
